EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard E. Campbell (Reg. No. 34,790) on 06/30/2021.

The application has been amended as follows: 

1. (Currently Amended) An automated method of sorting a salvaged piston, the method comprising: 
performing a three dimensional scan of the salvaged piston; 
creating a three dimensional piston image from the three dimensional scan of the salvaged piston; 
comparing the three dimensional piston image to a reference image to identify 
generating metrology characteristic data for each of the  and a maximum depth of the 
 characteristic data, including a sum of volumes for the  and the maximum depths for each of the flaws; 
wherein each characteristic is assigned a weighted multiplier; 
and record the magnitude at which each of the flaw characteristics contributed to the surface condition score; and 
sorting the salvaged piston based on the surface condition score.

2. (Currently Amended) The automated method of claim 1, wherein the surface condition score is further based on a quantity of the 

Claim 3 is cancelled.

4. (Currently Amended) The automated method of claim 1, wherein

5. (Currently Amended) The automated method of claim 4, wherein the surface condition score is further based on an average of the maximum depths for the



8. (Currently Amended) A salvaged piston sorting system comprising: 
at least one processor; and 2 DOCS 12045 1-0046UT01/4400447 1Application No. 16/522,460Attorney Docket No. 120451-0046UT01 
a memory storing software that, when executed by the at least one processor causes the processor to, receive a three dimensional scan of a salvaged piston; 
create a three dimensional piston image from the three dimensional scan of the salvaged piston; 
compare the three dimensional piston image to a reference image to identifys; 
generate metrology characteristic data for each of the flaws, including a volume and a maximum depth of the flaws; and 
generate a surface condition score based on the metrology characteristic data including, a sum of volumes for the flaws and the maximum depths for each of the flaws;
wherein each characteristic is assigned a weighted multiplier; 
and record the magnitude at which each of the flaw characteristics contributed to the surface condition score; and 
sorting the salvaged piston based on the surface condition score.  

9. (Currently Amended) The salvaged piston sorting system of claim 8, wherein the surface condition score is further based on a quantity of the flaws identified.  

11. (Currently Amended) The salvaged piston sorting system of claim 8, wherein 

12. (Currently Amended) The salvaged piston sorting system of claim 11, wherein the surface condition score is further based on an average of the maximum depths for the flaws.  

Claim 13 is cancelled.

14. (Currently Amended) The salvaged piston sorting system of claim 8, wherein

Claim 15 is cancelled.
Claim 16 is cancelled.
Claim 18 is cancelled.
Claim 19 is cancelled.
Claim 20 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the 35 USC 112(b) rejection has been withdrawn due to Applicant’s amendments. Prior art Perron (Perron et al., US 2020/0184617 A1) teaches an automated method of sorting a manufactured article (automatically sorting a manufactured article)([0019], [0101], and [0119]), the method comprising: performing a three dimensional scan of the manufactured article (taking radiographic images from radiographic image acquisition device 31 to generate a 3D model)(Fig. 2; [0107-0108], [0111], and [0115]); creating a three dimensional manufactured article image from the three dimensional scan of the manufactured article (generating a 3D model of the article)(Fig. 2; [0115]); comparing the three dimensional piston manufactured article image to a reference image (the metrology assessment unit 42 is configured to process the 3D model data and perform a metrology assessment through comparison of a theoretical 3D model of the detailed 3D model data and the final 3D model of the detailed 3D model data to detect differences therebetween and generate article inspection data)(Fig. 2; [0116]); generating metrology data (generating metrology data)([0116]); generating a surface condition score based on the metrology data (based on the metrology data, generating a surface condition score of either pass or fail)([0101-0102] and [0119]); and sorting the manufactured article based on the surface condition score (sorting the article based on a pass or fail status of the article; i.e. removing the article from the production line if the article has a fail status)([0101-0102] and [0119]). However, Perron does not teach that the surface condition score is further based on the maximum depth for the flaws and a sum of volumes for the flaws; nor wherein each characteristic is assigned a weighted multiplier; and record the magnitude at which each of the flaw characteristics contributed to the surface condition score. Prior art Marchione (Marchione et al., US 2016/0159011 A1) teaches generating metrology data for each of the one or more flaws (the scan data can include information capable of visually characterizing defects 106 in the worn surface 104 it terms of relative volume, depth, width, length, radius, circumference, surface area, spatial position, or any other parameter helpful in profiling the sample part 102)(Fig. 3; [0016]). However, Marchione does not teach that the surface condition score is further based on the maximum depth for each the flaws and a sum of volumes for the flaws; nor wherein each characteristic is assigned a weighted multiplier; and record the magnitude at which each of the flaw characteristics contributed to the surface condition score. Prior art Shibayama (Shibayama et al., US 2018/0025486 A1) teaches a defect detection device capable of measuring the volume of surface defects (Abstract); wherein the volume calculation unit adds up the volumes of all the defects to calculate the sum of the volumes of the defects ([0041]); and wherein an allowable value is determined as appropriate (i.e. a threshold and when lower than the threshold the value is acceptable)([0042]). However, Shibayama does not teach wherein each characteristic is assigned a weighted multiplier; and record the magnitude at which each of the flaw characteristics contributed to the surface condition score. None of the prior art, either alone or in combination, teach each and every limitation within the claim language and thus the claims are allowable.
Claims 1, 2, 4, 5, 7, 8, 9, 11, 12, 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov